MEMORANDUM **
Fernando Crespo-Jimenez appeals from the 18-month sentence the district court imposed upon revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Crespo-Jimenez contends that the district court erred by sentencing him without considering the policy statement sentencing range pertaining to Grade C violations of supervised release. We disagree. The record reflects that the district court considered the ranges for both Grade B and Grade C violations and then properly exercised its discretion to impose a sentence that fell between them. See United States v. George, 184 F.3d 1119, 1122 (9th Cir. 1999) (explaining that the district court need only consider the Chapter 7 policy statements in calculating a sentence upon revocation of supervised release).
To the extent Crespo-Jimenez contends that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), applies to revocation proceedings, we reject the contention. See George, 184 F.3d at 1122 (explaining that the Guidelines policy statements regarding revocation of supervised release are non-binding).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.